    Case 9:18-cv-80176-BB Document 268-21 Entered on FLSD Docket 08/16/2019 Page 1 of 3
I

                  Ob67f9ea2l            b    6l()l   SJaeOeT 4/,588aa2a4137 O4Oel                              5486d47c76Ob3aOb936fe2bc                         r-l           ' r'    ooo         Siqn in




                                              (j     one engino detected this lile                                                                                                   i- \

                   1

                                              0b67fgea2 i bSf0'l sfaet)e744588aa2 a$37                       A Ael 54                                                                       c,s
                                                                                                                           11.17 MB      20       6-02-26 04:01 :50 UTC
                                              86d4 7c760b3a01r936f e2Dc
                                                                                                                                              1
                                                                                                                                                                                            +-ta
                                                                                                                           Size          3 years ago                                        ffx{:
                                              Eitnressage%2CvC.          i .0.exe
               C.rmfrunrt)                      o.r.jrliiy     i)e?Je            v,i!l(:r
                 Score




            DETECTION                        DETAILS                    RELATIONS                     BEHAVIOR            COMMUNITY


        Basic Properties

        MD5                    89cbf4a{02e0e193.1 8b 1 5697ca5a7edf
        SHA.1                  38aa469cf64d62eDbB0adddag496C7a2                             1   Boe1 0 1 5

        sHA-256                0b67fgea2 1 b6i01 5faeCe74458Baa2a{i3704Ce                             1   54E6Ca7c760bl}a0b936f e2bc
        Authentihash           88659d 1 0629e3e20fjeOde I i 4293e82af91 65adb5032.3aa77721 4e1a551 34ed2
        lmphash                acbc8f761 l4e'l 9d096{C1             1   ld86326533
        SSDEEP                 196608:BlPF3T9illGujiPqzgM34'1                       Ny7p05rDlfKEltrtSa."o11.rptuI*4PyQbJtSEeBHeCwl:V99WmPqza4XyTpurjXiow5+tQbJtSEsl
        File type              Win32 EXE
        Magic                  PE32 executable icr           tls    Window,s (GUl) lniel 8C386 32-bri
        File size              11.17 MB (117i7483 bytes)



        History        .:,


        Crealion    Time              2Ai2-O5-25 C5.26 27
        FirstSubmission 2015-04-30C8:39:29
        Last    Submission 201e42-26                   C4:C'l r50

        LaslAnalysis                  2Ai6-02-26 04:0i        5C



        Names U

        Bitmessage%20vC -1.C-exe



        Portable Executable              lnfo '
        Header
        Target    luachine                     lntel 386 cr laler prccessors and compaiible processoi's
        Compilalion          Timestamp         ?A1,2-05-25 09:25:27
        Enlry   Poinl                          378C9
        Contained  Seciicns                    5



        Sections

        Name                    Vidual Address                              Virluirl Size                     Raw Size        Errlropy        MD5

        .text                   4096                                        77163                             77312           6.62                1   bfa456795c6d    bf   cdbbC63e3cc957e i 5

        .rdata                  81920                                       257 1i)                           t9t tt          b.4             c58d8ff 3S563037d 876c7e24lrc6i)39a b

        .data                   1 1   0592                                  1   268C                          4008            2.C6            -46af965c4'l c9a801 1597f02f{24 d3e4                C

        ,rslc                   126976                                      1   C5660                         i 35984         4.75            jCc4ebef2a 1 f4ca i daf4gddscd01f432

        .reloc                  i a?t1)                                     ,i? 14                            5632            5.04            83acg5b493'i 90ecii8r/ C81 -?69a27cC3e
Case 9:18-cv-80176-BB Document 268-21 Entered on FLSD Docket 08/16/2019 Page 2 of 3



   'Clfuorts                                                                                                     q    'F
    )"'l'-"tuozr9ea2lb6fo{5faeoe744588aa2a4l37f,4oa1548,f}d47c76ob3aob936fe2bc                                                 EEE
                                                                                                                               ooo Sicn in
   .4_l
         + KERNEL32.dII
          +       tJ5tsH-11 Gil


          +       ws2*32.dll


     Contained Resources By Type
      RT*ICON       7
      RT GROUP ICON 2


     Coniained Resources By Language
      NEUTRAL                   9



     Contained Resources

      SHA.256                                                                      File   Ty$s   Type                Language
      7ee9ad3f9d09e280676e6e2922145ce5ii267588c61...                               data          RT_ICCN             NEUTRAL
                                                    ... data
      b51 da3722f ed4cf7e837d8373B2bc8b3ccB 1fsiir719Z                                           RT_ICON             NEUTRAL
      gccb 5a2a2 da8doa5c797896c5d2cdf2Bne0776.10. .. data
              1             1                                                                    RT_ICCN             NEUTRAL

      ce6400 3bgbb626d7843C2bgacd€9cddc379gc6-169.. . data
                    1                                                                            RT_ICON             NEUTRAL

      aa7375ebb9EddSee4ec94ci9aa4f0bl44a4f41a7't3ib . data                                       RT_ICON             NEUTRAL

      c5536b396be6dcfc96f4e4f77..7C07b2a1i6730ee57...                              daia          RT_lCOr!            NEUTRAL

      ac2e25d(4a4ff bd96a0bcf3ea63cd              1     .
                                                      bcf 26aGfOa05B3.             data          RT_ICCN             NEUTRAL

      f4764d2d9673399ab755243.14a3ba69,4597cc6a3e 1 ..                     .       dala          RT_GROUP_ICON       NEUTRAL

      f5b94a42f c7 7 c9eef 858e0dfd6564 9fea900n0031 8. .
                        1                         1                            .   dala          RT GROUP ICON       NEUTML




     Exiffool File Metadata                .l


     Codesize                       77312
     EntryPcinl                     0x93b1
     FileType                       !Vjn32 EXE
     FileTypeExtension              exe
     lmageVersion                   0-0
     lnitializedDatasize            142336
     Linkerversion                  10.0
     MiM EType                      applicationlcclelstrearn
     MachineType                    lntel   3BC or later, and cornpaiibles

     OSVersion                      5.1
     PEType                         Pf32
     Subsystem                      *,',aoi.,'-. GUI
     SubsysternVersron              5..1

     TiirreStarnp                   2017.t)i:25 |C.?A.27      +C'1   .00

     UninitializedDaiaSize 0
Case 9:18-cv-80176-BB Document 268-21 Entered on FLSD Docket 08/16/2019 Page 3 of 3



  Y]                                                                                                            o          ,|.
  z-,   O   b67f 9ea2 {   b   6l O 1 5l aege7 445tl8aa2 a4l 37O4Oe    1   54AGd47c 76Ob 3aO b936fe2bc                            333   s'gr1 rn




              VirqsTotal                Community             Tools                       Premium Services   Documentation

              Contact Us                Join Conlnrunity      API Scripts                 lntelligence       Get Started
              Hcw lt lvorks             Vote arrd Ccnrment    YARA                        Huniing            Searching
              Terms of Service          Ccntributors          Desktcp Apps                Graph              Reports
              Privacy Policy
                                        -[op                      rc!.iser Exiensior.is   API                API
                                               Users          B

              Blog                      Latest Commenis       lvlchlle App                L4onitor           Use Cases
